     Case 1:19-cv-01794-DAD-BAM Document 30 Filed 05/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
     ATLANTIC SPECIALITY INSURANCE                      Case No. 1:19-cv-01794-DAD-BAM
10   COMPANY,
                                                        ORDER GRANTING STIPULATION TO
11                      Plaintiff,                      CONTINUE SCHEDULING
                                                        CONFERENCE
12          v.
                                                        (Doc. No. 29)
13   FIRSTCHOICE MEDICAL GROUP,
     INC., et al.,
14
                        Defendants.
15

16          Currently before the Court is a stipulation to continue the Initial Scheduling Conference in

17   this case, currently set for May 14, 2020. (Doc. No. 29.) According to the stipulation, the parties

18   did not have time to prepare a Joint Scheduling Report due to conflicts among counsel. (Id.)

19          Based upon the parties’ consent to the continuance as well as the limited extension sought,

20   and in the interest of justice, the Court finds that the parties’ request is warranted. However, the

21   parties filed their stipulation for an extension of time on May 8, 2020, after the deadline for the

22   Joint Scheduling Report had lapsed. Accordingly, counsel is reminded that the parties should seek

23   to obtain any necessary extensions from the Court as soon as the need for an extension becomes

24   apparent and requests for Court-approved extensions brought on or after the required filing date

25   are generally looked upon with disfavor. See Local Rule 144(d). Additionally, future requests for

26   continuances of the Initial Scheduling Conference should be supported by good cause, which may

27   consist of the inability to comply with court orders in light of the COVID-19 pandemic. Any such

28   future difficulties should be explained.
                                                       1
     Case 1:19-cv-01794-DAD-BAM Document 30 Filed 05/08/20 Page 2 of 2

 1           Accordingly, pursuant to the stipulation of the parties and in order to accommodate the

 2   Court’s calendar, IT IS HEREBY ORDERED that the Initial Scheduling Conference is continued

 3   from 5/14/2020 to June 17, 2020 at 9:00 AM in Courtroom 8 (BAM) before the undersigned.

 4   A Joint Scheduling Report shall be filed one week prior to the conference. The parties are

 5   encouraged to appear at the conference by telephone with each party using the following dial-in

 6   number and access code: dial-in number 1-877-411-9748; access code 3219139.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     May 8, 2020                               /s/ Barbara   A. McAuliffe           _
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
